DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: on line 14, please delete: “determining” before the comma, and add -- determine --.  Amendment is suggested based on the claim format and other paragraph language.
Claim 12 is objected to because of the following informalities: on line 1, please delete “ determining” after “wherein”, and add -- to determine --.  On line 2, please delete “ determining” after comma, and add -- to determine --.
Claim 13 is objected to because of the following informalities: on line 1, please delete “ determining” after “wherein”, and add -- to determine --. On line 3, delete “determining” before “to”, and add -- to determine --. On line 5, delete “determining” before “to”, and add -- to determine --.
Claim 14 is objected to because of the following informalities: on line 1, please delete “ sending” after “wherein”, and add -- to send --. On line 3, delete “determining” before “a”, and add -- to determine --. On line 4, delete “sending” before “to”, and add -- to send --. On line 6, delete “determining” before “a”, and add -- to determine --. On line 8, delete “sending” before “a”, and add -- to send --.

Claim 18 is objected to because of the following informalities: on line 1, please delete “ determining” after “wherein”, and add -- to determine --. On line 3, delete “determining” before “to”, and add -- to determine --. On line 5, delete “determining” before “to”, and add -- to determine --.
Claim 19 is objected to because of the following informalities: on line 1, please delete “ sending” after “wherein”, and add -- to send --. On line 3, delete “determining” before “a”, and add -- to determine --. On line 4, delete “sending” before “to”, and add -- to send --. On line 6, delete “determining” before “a”, and add -- to determine --. On line 8, delete “sending” before “a”, and add -- to send --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10, 16 and 20 are allowed.
Claims 11-15 and 17-19 would be allowable if rewritten to overcome the objections, set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: The present invention is directed to improve signal quality in the network. In specific, to automatically adjust output power of a headend based on threshold level.  The closest prior art, US 2016/0057638 Zinevich disclose detection of signal leakage in a network. However, none of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0286489 Racheria et al disclose poll request and response with wireless hub. US 2005/0243777 Fong disclose LAN network and sends data packet. US 2020/0154373 Lu et al disclose power control between terminal devices. 
This application is in condition for allowance except for the following formal matters: 
See description above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
February 24, 2022
/EVA Y PUENTE/                                                                                                                                      Primary Examiner, Art Unit 2632